Case 9:18-cv-81104-BB Document 98 Entered on FLSD Docket 04/01/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-81104-BLOOM/Valle

 GREENWAY NUTRIENTS, INC.,

        Plaintiff,

 v.

 ECOWIN CO., LTD., et al.,

       Defendants.
 _________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Ward, Damon, Posner, Pheterson & Bleau (“Ward

 Damon”) and Pierce Bainbridge Beck Price & Hecht LLP (“Pierce Bainbridge”) (collectively,

 “Plaintiff’s Counsel”) Motion to Withdraw as Counsel for Plaintiff. See ECF No. [96] (the

 “Motion”). The Court has reviewed the Motion, the Response in Opposition, ECF No. [97], the

 record and the applicable law, and is otherwise fully advised. The Motion requests that this Court

 enter an order permitting counsel to withdraw from the above-styled case and from further

 representation of Plaintiff Greenway Nutrients, Inc. (“Plaintiff”), citing a “fundamental

 disagreement” between Plaintiff and Plaintiff’s Counsel as a basis for the Motion. Id. at 2. The

 Court finds good cause exists to permit Plaintiff’s Counsel to withdraw..

        Being fully advised, it is ORDERED AND ADJUDGED as follows:

            1. The Motion, ECF No. [96], is GRANTED.

            2. Within four (4) days of the entry of this Order, Plaintiff’s Counsel shall serve a

                copy of this Order on the Plaintiff and file a Notice with the Court indicating
Case 9:18-cv-81104-BB Document 98 Entered on FLSD Docket 04/01/2019 Page 2 of 2
                                                                              Case No. 18-cv-81104-BLOOM/Valle


                   when service was made and indicating that the contents of this Order were

                   thoroughly explained to Plaintiff.

              3. Subsequent to filing the Notice, Ward, Damon, Posner, Pheterson & Bleau and

                   Pierce Bainbridge Beck Price & Hecht LLP, shall be relieved of all further

                   responsibilities related to Defendants in these proceedings.

              4. Plaintiff shall have twenty days (20) from the date of service of this Order to

                   obtain new counsel and to have their new counsel file a Notice of Appearance with

                   the Court. 1

          DONE AND ORDERED in Miami, Florida this 1st day of April, 2019.




                                                                  ________________________________
                                                                  BETH BLOOM
                                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




 1
   The Court notes that Plaintiff must be represented by counsel, as “[t]he rule is well established that a corporation is
 an artificial entity that can act only through agents, cannot appear pro se, and must be represented by counsel.” Palazzo
 v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985).

                                                            2
